SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1135
KA 12-02100
PRESENT: WHALEN, P.J., SMITH, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SHAQUEL WILLIAMS, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered November 5, 2012. The appeal was
held by this Court by order entered December 31, 2015, decision was
reserved and the matter was remitted to Supreme Court, Onondaga
County, for further proceedings (134 AD3d 1572). The proceedings were
held and completed.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: We previously held this case, reserved decision, and
remitted the matter for Supreme Court to make and state for the record
a determination whether defendant is a youthful offender (People v
Williams, 134 AD3d 1572; see generally People v Rudolph, 21 NY3d 497,
503). Upon remittal, the court, after considering the appropriate
factors (see People v Cruickshank, 105 AD2d 325, 334, affd sub nom.
People v Dawn Maria C., 67 NY2d 625), determined that granting
defendant youthful offender status would not serve the interest of
justice (see CPL 720.20 [1] [a]). We conclude that the court did not
thereby abuse its discretion (see People v Agee, 140 AD3d 1704, 1704-
1705, lv denied 28 NY3d 925), and we decline to exercise our interest
of justice jurisdiction to adjudicate defendant a youthful offender
(see People v Hall, 130 AD3d 1495, 1496, lv denied 26 NY3d 968). We
further conclude that the sentence is not unduly harsh or severe.




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court